 

Exhibit 10.1

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement ("Agreement") is made between InfuSystem,
Inc., a California corporation ("Corporation") and Wesley W. Winnekins
("Contractor"), an independent contractor.

RECITALS UNDERLYING THIS AGREEMENT

 

RECITAL A.

Corporation is generally engaged in the business of providing Ambulatory
Infusion Pumps and IV Delivery Systems;

 

RECITAL B.

Corporation desires to engage Contractor as an independent contractor as Interim
Chief Financial Officer.

 

RECITAL C.

Contractor and Corporation desire to have their rights and obligations specified
herein.

 

THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

Section 1. Scope of Engagement.

 

A.      Corporation retains the independent contractor services of Contractor to
provide the Board of Directors, Chief Executive Officer, and Executive
Management Team with recommendations regarding Corporate business matters.

 

B.      Contractor shall not make any representations regarding the services of
Corporation apart from those which Contractor is specifically authorized to make
by Corporation, or enter into any agreements, commitments or contracts on behalf
of Corporation apart from those which Contractor is specifically authorized to
make by Corporation in writing.

 

C.      In all dealings with outside counsel, outside accountants, customers,
suppliers, public officials, regulators, investors and the general public,
Contractor must adhere to the highest standards of business behavior, honesty,
integrity, fair dealing and ethical conduct and in compliance with all
applicable laws, rules and regulations and policies of Corporation and its
affiliates. Contractor agrees to refrain from any business practice which may
expose Corporation to legal action or liability or adversely affect the
reputation or image of Corporation or its good will.

 

D.      Contractor is not an employee of Corporation for any purpose whatsoever,
shall not hold himself out to be an employee of Corporation, and shall be solely
responsible for payment of all income and self-employment taxes for which
Contractor may be liable as a result of compensation paid pursuant to this
Agreement. Corporation will provide an annual statement of all compensation paid
to Contractor on Form 1099. Any person employed or retained by Contractor is
likewise not an employee of Corporation. Contractor has the sole responsibility
for paying Contractor’s employees, making deductions and reporting compensation
as required by law, and obtaining workers compensation insurance.

 

Page 1 of 10

--------------------------------------------------------------------------------

 

 

Section 2. Term of Agreement.

 

A.      The term of this Agreement shall be effective Wednesday, February 5,
2020 for a minimum of 8 weeks ending on March 31, 2020, unless terminated by
Corporation or Contractor at any time for any reason whatsoever, or the mutual
written agreement of both parties.

 

B.      This Agreement does not guaranty Contractor any work or specific
projects or a minimum number of hours. Corporation retains sole discretion over
what work and/or projects, if any, may be offered to Contractor.

 

C.      Upon termination of this Agreement for any reason whatsoever, Contractor
shall continue to be obligated to adhere to Sections 4, 5, 6, 7, 8, 9 & 11.

 

Section 3. Compensation and Directors and Officers Insurance

 

A.     Contractor shall be compensated in accordance with Exhibit A hereto.

 

Section 4.   Non-Disclosure of Confidential Information.

 

Contractor acknowledges that, in and as a result of Contractor’s performing the
duties hereunder, Contractor will be making use of, acquiring, creating and/or
adding to confidential and proprietary information of a special and unique
nature and value relating to the Corporation (“Corporation” for purposes of
Section 4 of this Agreement shall include Corporation and its subsidiaries,
affiliates and related parties, including, but not limited to, InfuSystem
Holdings, Inc. and First Biomedical, Inc.), the contracts, pricing lists,
marketing plans, business records, accounting records, sales reports, billing
systems, inventory systems, financing and loan documents, bank records,
financial records and statements, tax filings and records, account lists,
territory reports, quotation forms, advertising and marketing methods and
techniques, systems, methodologies, facts, data, patent and license information
of Corporation, the computer systems, computer programs, software, web portal
solutions, customer sales portal design, development, and programming of
Corporation, the employee payroll information and records, employee and patient
medical records, information contained in employee personnel files or other
employee files of Corporation, and all other information concerning the business
and/or affairs of Corporation (hereinafter "Confidential Information").

 

Page 2 of 10

--------------------------------------------------------------------------------

 

 

 

A.

As an inducement for Corporation to enter into this Agreement, Contractor agrees
that Contractor will not, at any time, either during the term of this Agreement
or thereafter, divulge or communicate to any person, firm, corporation or entity
whatsoever, directly or indirectly, or use for Contractor’s own benefit or the
benefit of others, any Confidential Information which may be in Corporation’s
possession or to which Contractor has access. Contractor further acknowledges
that all records and all matters affecting or relating to the business and
financial operation of Corporation are the property of Corporation and are
material and confidential and greatly affect the effective and successful
conduct of the business of Corporation and the goodwill of Corporation.
Contractor hereby agrees that Contractor shall never divulge, disclose or
communicate any such information to any person, firm, corporation or other
entity during the term of this Agreement or thereafter, except:

 

 

i.

where necessary to perform responsibilities on behalf of the Corporation, and
then in accordance with all limitations and the responsibilities of this
position;

 

 

ii.

where necessary to comply with any legal obligation, such as a court order or
subpoena, provided Contractor shall first promptly notify the Corporation prior
to any such disclosure and permit Corporation to intervene to block such
disclosure;

 

 

iii.

where necessary, to Corporation’s attorneys, provided that they shall have first
been apprised of the limitations of this Agreement and shall have agreed to
comply with and be bound by such limitations; or

 

 

iv.

where Contractor has obtained the express, prior written consent from the
Corporation.

 

Page 3 of 10

--------------------------------------------------------------------------------

 

 

B.     Contractor agrees that any books, manuals, Board Materials, Business
Plans, Presentations or other written or electronic evidence and/or forms of
Confidential Information, including, but not limited to emails, computer files
and all other electronic media, shall only be used by Contractor during the term
of this Agreement and constitute the property of Corporation. Contractor is only
authorized to use these materials while undertaking Contractor’s
responsibilities under this Agreement. All of these materials must be returned
to Corporation by Contractor upon Contractor’s separation from Corporation for
any reason whatsoever. 

 

Section 5. Covenants against Competition.

 

Contractor acknowledges that Contractor’s duties as herein described are of a
special character which have a unique value to Corporation, the loss of which
could not be adequately compensated by damages in an action at law. In view of
the unique value to Corporation of the Contractor's duties for which Corporation
has contracted hereunder, because of the Confidential Information to be retained
by or disclosed to Contractor as set forth above and as a material inducement to
Corporation to enter into this Agreement, Contractor covenants and agrees that,
unless Corporation and its successors and assigns shall cease to engage in
business:

 

A.     During the term of this Agreement and for a period of one (1) year
thereafter, Contractor shall not, directly or indirectly solicit customers of
the Corporation for purposes of selling a product or service provided by
Corporation (“Corporation” for purposes of Sections 5(A)-(C) of this Agreement
shall include Corporation, its parent company, subsidiaries, affiliates and
related parties, including, but not limited to, InfuSystem Holdings, Inc. and
First Biomedical, Inc.), or divert the customers of Corporation from doing
business with Corporation, and further, shall not induce any individual or
entity to refrain from referring customers or work to Corporation. For purposes
of this Section 5(A), the customers of Corporation shall include:

 

 

i.

any individual, business or governmental entity which purchased goods or
services from Corporation at any time prior to the execution of the Agreement or
during the term of the Agreement;

 

 

ii.

any individual, business or governmental entity whose name appears on a list of
prospective customers maintained by Corporation which list was existing at any
time prior to the execution of the Agreement or during the term of the
Agreement;

 

 

iii.

any suppliers, distributors, vendors or other entities which provided goods or
services to Corporation at any time prior to the execution of the Agreement or
during the term of the Agreement; and

 

 

iv.

any non-profit organizations, large customer facilities or referral sources
which did any business with, or referred any customers to, Corporation at any
time prior to the execution of the Agreement or during the term of the
Agreement.

 

Page 4 of 10

--------------------------------------------------------------------------------

 

 

B.     During the term of this Agreement and for a period of one (1) year
thereafter, Contractor shall not, directly or indirectly, own, manage, operate,
join, control, accept employment with, or participate in the ownership,
management, operation or control of, or act as an employee, agent or consultant
to, or be connected in any manner with, any business which is competitive with
Corporation and its businesses of providing biomedical infusion pumps or Rental,
Sales and Service of biomedical pumps and related supplies and services in any
states, territories or provinces of the United States, Canada, or any other
countries in which Corporation has conducted business at any time prior to the
cessation of Contractor’s provision of services to Corporation, for any reason
whatsoever.

 

C.     During the term of this Agreement and for a period of three (3) years
thereafter, regardless of the reason for the cessation of Contractor provision
of services to Corporation, Contractor shall not, directly or indirectly,
solicit for employment or employ any employees, agents or independent
contractors of Corporation or its assigns, unless previously agreed to in
writing by Corporation or its assigns.

 

Section 6. Contractor's Review of Sections 5 and 6

 

A.     Contractor has carefully read and considered the provisions of Sections 5
and 6 hereof and, having done so, agrees that the restrictions set forth in such
Sections are fair and reasonable and are reasonably required for the protection
of the interests of Corporation, its officers, directors and employees.
Contractor acknowledges that the restrictions set forth in Sections 5 and 6
hereof will not unreasonably restrict or interfere with Contractor’s ability to
obtain future employment.

 

B.     It is the belief of the parties that the best protection which can be
given to Corporation which does not in any manner infringe on the rights of
Contractor to conduct any unrelated business, is to provide for the restrictions
described above. In the event any of said restrictions shall be held
unenforceable by any court of competent jurisdiction, the parties hereto agree
that it is their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and, as
so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties. In determining this limitation, it is the intent of
the parties that the court recognize that the parties hereto desire that this
covenant not to compete be imposed and maintained to the greatest extent
possible.

 

Page 5 of 10

--------------------------------------------------------------------------------

 

 

C.     In the event of a breach of Sections 5 or 6, Corporation, in addition to
and not in limitation of any other rights, remedies or damages available to
Corporation at law or in equity, shall be entitled to a permanent injunction, in
order to prevent or restrain any such breach by Contractor, or by Contractor's
partners, agents, representatives, servants, employers, employees and/or any and
all persons directly or indirectly acting for or with Contractor.

 

Section 7. Intellectual Property.

 

A.     Contractor assigns, and agrees to assign, to Corporation all rights,
title and interest in and to all creations which are or may become legally
protectable or recognized as forms of intellectual property rights, including
all works, whether registrable or not, in which copyright, design right or any
form of intellectual property rights may subsist, including, but not limited to
all innovations, inventions, improvements, marks, grants, designs, processes,
methods, formulas, techniques, and computer programs (all referred to as
“Intellectual Property"), which Contractor, either solely or jointly, conceives,
makes or reduces to practice during the time that this Agreement is in effect,
which relate to or touch upon Contractor’s services to Corporation, or any
aspect of Corporation’s business, including but not limited to anything related
to Confidential Information. All such Intellectual Property shall be the
absolute property of Corporation. Contractor shall make and maintain written
records of and promptly and fully disclose to Corporation all such Intellectual
Property. Any intellectual property, including any registered patents, owned by
Contractor prior to the date hereof, or unrelated to the engagement hereunder,
shall remain the sole property of Contractor.

 

B.     During and after termination of Contractor’s services under this
Agreement, Contractor and his agents and employees shall perform all useful or
necessary acts to assist Corporation, as it may elect, to file patent, design,
mark and copyright applications in the United States and foreign countries to
protect or maintain rights in the Intellectual Property, and also perform all
useful or necessary acts to assist Corporation in any related proceedings or
litigation as to such Intellectual Property.

 

Page 6 of 10

--------------------------------------------------------------------------------

 

 

Section 8. Public Statements.

 

Contractor shall not make any public statements or disclosures regarding the
Corporation, this Agreement or the termination of same which are not
pre-approved in writing by Corporation. Contractor shall further not make any
public statement that would libel, slander, disparage, denigrate or criticize
Corporation, its parent company, subsidiaries and affiliates or any of their
respective past or present officers, directors, employees or agents.
Notwithstanding this Section, nothing contained herein shall limit or impair the
ability of any party to provide truthful testimony in response to any validly
issued subpoena. Nothing in this Agreement prohibits Contractor from reporting
possible violations of federal or state law or regulation to any government
agency or entity, including the EEOC, DOL, Department of Justice, Securities and
Exchange Commission or making other disclosures that are protected under the
whistleblower provisions of applicable law.

 

Section 9. No Assignment.

 

A.     This Agreement is personal to Contractor and Contractor may not assign
nor delegate any of the rights or obligations hereunder.

 

B.     Corporation may, without Contractor’s consent, assign this Agreement to
any parent, subsidiary or affiliate of Corporation, to any successor in interest
to the business of any of Corporation, or to a purchaser of all or substantially
all of the assets of Corporation.

 

Section 10. Partial Invalidity.

 

If any term of this Agreement is determined by a Court of competent jurisdiction
to be unenforceable, the remainder of the provisions, or the application of such
term to persons/circumstances other than those to which it is held
unenforceable, shall remain in full force and effect. In such event, this
Agreement shall be construed as if such unenforceable provisions were omitted.

 

Section 11. Miscellaneous.

 

A.      This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, devisees, legatees, personal
representatives, successors and assigns.

 

B.      Any action or suit against Corporation arising out of this Agreement,
including, but not limited to, claims arising under State or Federal civil
rights statutes, must be brought within 180 days of the event giving rise to the
claims or be forever barred. Contractor expressly waives any limitation periods
to the contrary.

 

C.      This Agreement specifically supersedes any and all negotiations,
discussions, proposed drafts and previous agreements relating to Contractor's
provision of services during the term. Contractor specifically acknowledges that
Contractor is not entitled to deferred compensation, dividends or any ownership
interest of any kind in Corporation or any related companies or assets not
expressly referenced herein and expressly waives any claims as to same.   

  

Page 7 of 10

--------------------------------------------------------------------------------

 

 

D.      The prevailing party shall have the right to collect from the other
party the reasonable attorney fees, costs and expenses incurred in enforcing the
Agreement.

 

E.      Any notices desired or required to be given hereunder, shall be in
writing and shall be deemed to have been sufficiently given or served for all
purposes, if hand-delivered, sent by certified or registered mail, return
receipt requested, postage prepaid, or via overnight delivery service, freight
prepaid, to Contractor's last known address.

 

F.      This Agreement sets forth the entire understanding of the parties and
shall not be changed or terminated orally. The terms of this Agreement can only
be changed through a written instrument signed by the CEO or Board Chairman of
the Corporation. The waiver by Corporation of a breach of any provision of this
Agreement by Contractor shall not operate or be construed as a waiver of any
subsequent breach by Contractor.

 

G.      The parties acknowledge that they jointly drafted this Agreement, that
no party can be properly referred to as the drafter of same and that none of the
language contained herein can be properly construed against either party as the
drafter of same.

 

H.      The section headings as herein used are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provision of this Agreement.

 

I.      This Agreement shall be governed by and construed and enforced under the
laws of the State of Kansas.

 

J.      The parties expressly agree that the Johnson County Circuit Court in the
State of Kansas or the United States District Court for the District of Kansas
shall have exclusive jurisdiction over any disputes arising out of this
Agreement and that venue is only appropriate in such courts.

 

K.     This Agreement shall become effective only upon execution by both
parties. The submission of this Agreement for review to Contractor shall not be
construed to be a binding offer.

 

L.     This Agreement may be executed simultaneously in two or more
counterparts, each of which together shall constitute one and the same
instrument and may be delivered via facsimile or email.

 

Page 8 of 10

--------------------------------------------------------------------------------

 

 

INFUSYSTEM, INC.  

 

CONTRACTOR 

 

            By: /s/ Jeannine Sheehan      /s/Wesley W. Winnekins     Jeannine
Sheehan     Wesley W. Winnekins     Chief Administrative Officer                
    DATE: February 5, 2020      DATE: February 5, 2020        

 

 

 

 

Page 9 of 10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

It is agreed that the rate of compensation for this interim assignment will be
set at $300.00 per hour for agreed upon services provided. All invoices shall be
submitted directly to Jeannine Sheehan via email and will be paid within 15 days
of receipt and supporting documentation.

 

In addition to the agreed upon compensation, if a company issued laptop is
needed, the Company can provide one to the Contractor for the duration of the
assignment as well as an InfuSystem email address for company-related
correspondence.

 

Key responsibilities:

 

 

●

Partnership with the Finance & Accounting organization to complete, approve and
sign the annual report and related SEC certifications and filings.

 

 

●

Light participation in and approval of the Company’s annual proxy statement.

 

 

●

Partnership with Internal Audit Manager on matters of significance.

 

 

●

Minimal oversight for Finance & Accounting team (day-to-day direction and
oversight will be provided by CEO and CAO).

 

 

Page 10 of 10

 